Exhibit 10.20

SEPARATION AND RELEASE AGREEMENT

          This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into by and between ROGUE WAVE SOFTWARE, INC. (“Rogue Wave”) and John A.
Racioppi, with a principal residence at principal residence at 16 Ridgecrest
Drive, Scotts Valley, CA 95066(“Mr. Racioppi”) (collectively “Parties”) as of
the Execution Date of this Agreement defined in paragraph 28 below.

          WHEREAS, effective as of February 25, 2003, Mr. Racioppi tendered his
resignation as Executive Vice President of Worldwide Sales and any and all other
positions he may have held as an employee, officer, and director of Rogue Wave
as well as any such positions he may have held with Rogue Wave’s corporate
affiliates, parents or subsidiaries;

          WHEREAS, Rogue Wave has accepted the resignation tendered by Mr.
Racioppi;

          WHEREAS, the Parties wish to make the separation amicable but
conclusive on the terms and conditions set forth herein; and

          WHEREAS, Mr. Racioppi accepts the benefits of this Agreement with the
acknowledgment that by its terms he has been fully and satisfactorily
compensated and will receive no payment, compensation, or benefits relating in
any manner to Mr. Racioppi’s employment with Rogue Wave or the separation
thereof except as set forth in this Agreement.

I.       COVENANTS

          NOW THEREFORE, in consideration of the above set forth recitals which
are incorporated herein by reference and the mutual promises and covenants
contained in this Agreement, it is hereby agreed by and between the Parties
hereto as follows:

          1.           RESIGNATION. Mr. Racioppi has tendered and Rogue Wave has
accepted Mr. Racioppi’s resignation as Executive Vice President of Worldwide
Sales and any and all other positions he may have held as an employee, officer,
and director of Rogue Wave as well as any such positions he may have held with
any of Rogue Wave’s corporate affiliates, parents or subsidiaries, effective as
of February 25, 2003 (“Separation Date”).

          2.           MODIFICATION AND SUBSTITUTION OF AGREEMENT.  The Parties
agree that this Agreement shall replace, modify, and completely supercede any
obligations set forth in any former agreement, whether written or oral
concerning the terms of Mr. Racioppi’s employment with, or separation from,
Rogue Wave.  This Agreement establishes the final agreement between the parties
as to the obligations of Rogue Wave, and this Agreement may be altered only in a
writing signed by the Chief Executive Officer of Rogue Wave Software, Inc.

          3.           CONSIDERATION.  Although Rogue Wave has no policy or
procedure requiring payment of any severance benefits, Rogue Wave agrees to the
following as part of this Agreement: Rogue Wave agrees to pay Mr. Racioppi
$7,692.00 (Seven thousand, six hundred ninety two dollars), less all legally
required deductions and required withholdings (“Lump Sum Payment”).  The Lump
Sum Payment shall be made in a one-time payment within 10 days of the Execution
Date of this Agreement.  The Lump Sum Payment shall be by check and delivered by
first class mail, overnight delivery, or hand delivery (at the sole option of
Rogue Wave) to Mr. Racioppi at the address of his principal residence set forth
above.



--------------------------------------------------------------------------------

Mr. Racioppi acknowledges that 25% of the Lump Sum Payment shall be made in
consideration for his signing and not revoking the ADEA Release and Waiver in
paragraph 12 below.

          4.           INSURANCE.  To the extent permitted by the federal COBRA
law, applicable state laws, and the insurance policies and rules applicable to
Rogue Wave, Mr. Racioppi will be eligible to continue his health insurance
benefits.  Mr. Racioppi acknowledges that Rogue Wave has provided him with a
COBRA notification form setting forth Mr. Racioppi’s rights and responsibilities
with regard to COBRA coverage.  Should Mr. Racioppi timely elect to continue
coverage pursuant to COBRA, Rogue Wave agrees to pay the premiums in the amount
of the premium to that which Rogue Wave paid immediately prior to the Separation
Date for Mr. Racioppi’s insurance coverage for a period beginning March 1, 2003
and concluding May 31, 2003 (“COBRA Payment Period”), unless this obligation is
terminated earlier as set forth in this Agreement.  Should Mr. Racioppi obtain
employment during the COBRA Payment Period, Rogue Wave’s obligation under this
paragraph shall forever cease upon the expiration of the waiting period (if any)
for entitlement to insurance coverage through Mr. Racioppi’s new employer.  Mr.
Racioppi agrees to notify Rogue Wave in writing in the event Mr. Racioppi
obtains employment during the COBRA Payment Period.

          5.           SHARES SUBJECT TO OPTION. Pursuant to your stock option
grant(s) and the plan(s) governing those grant(s) (the “Stock Plan”), vesting of
your stock options will cease on your Separation Date.  Any right to exercise
any vested shares will be as set forth in your stock option grant notice, the
stock option agreement, and the Stock Plan.

          6.           OTHER COMPENSATION.  Except as expressly provided herein,
Mr. Racioppi acknowledges and agrees that Mr. Racioppi will not receive (nor is
Mr. Racioppi entitled to receive) any consideration, compensation, payments,
bonuses, commissions, reimbursements, incentive payments, stock, equity
interests, stock options, or benefits of any kind.  Mr. Racioppi further
acknowledges and agrees that Rogue Wave has paid to Mr. Racioppi in full any and
all wages, salary, accrued but unused vacation, floating holiday accrued but not
taken, personal time off, commissions, bonuses, stock options, incentive
payments and compensation due and owing, if any, as of the Separation Date.  The
Parties also agree that, except as provided in paragraph 15 of this Agreement,
this Agreement supersedes any and all prior agreements concerning the
obligations of Rogue Wave to Mr. Racioppi.

          7.           DENIAL OF LIABILITY.  The Parties acknowledge that any
payment by Rogue Wave and any release by Mr. Racioppi pursuant to this Agreement
are made to ensure that the separation is amicable, that in making any such
payment or release, Rogue Wave and Mr. Racioppi in no way admit any liability to
each other and that they expressly deny any such liability.

          8.           NONDISPARAGEMENT.  Mr. Racioppi agrees that he will not
at any time disparage Rogue Wave nor any of its officers or directors to third
parties in any manner likely to be harmful to Rogue Wave, its business
reputation, or the personal or business reputation of its officers, directors,
shareholders and/or employees.  Notwithstanding the prohibition in the preceding
sentence, Mr. Racioppi shall respond truthfully, accurately and fully to any
question, inquiry, or request for information when required by legal process.

          9.           ROGUE WAVE PROPERTY.  Prior to the Separation Date, Mr.
Racioppi agrees to return to Rogue Wave all Rogue Wave documents in whatever
form (and all copies thereof) and any and all other Rogue Wave property in Mr.
Racioppi’s possession, custody or control, including, but not limited to,
financial information, customer information, customer lists, employee lists,
Rogue Wave files, notes, contracts, contracts, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information, software, tangible property, including any computer



--------------------------------------------------------------------------------

equipment, laptops, cellular telephones, pagers, credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential material of Rogue Wave (and all
reproductions thereof in any form including electronic or paper).  Mr. Racioppi
agrees that should he fail to comply with this paragraph of this Agreement,
Rogue Wave may pursue any rights it has in law or in equity to recover such
information, to prevent Mr. Racioppi’s use, disclosure, or destruction of such
property, and to recover damages for Mr. Racioppi’s retention, use, disclosure,
or destruction of Rogue Wave property. 

          10.           CONFIDENTIALITY/NON-DISCLOSURE.  Mr. Racioppi
acknowledges that confidentiality and nondisclosure of the terms of this
Agreement are material considerations for the Parties entering into this
Agreement.  Mr. Racioppi acknowledges, represents, and agrees that he has not
and will not discuss the terms or provisions of the Agreement with any current
or former Rogue Wave employee except the Vice President of Human Resources and
the Chief Executive Officer.  As such, the provisions of this Agreement shall be
held in strictest confidence by Mr. Racioppi and shall not be publicized or
disclosed in any manner whatsoever, including but not limited to, the print or
broadcast media, any public network such as the Internet, any other outbound
data program such as computer generated mail, reports or faxes, or any source
likely to result in publication or computerized access.  Notwithstanding the
prohibitions in this paragraph:  (a) Mr. Racioppi may disclose this Agreement in
confidence to his attorneys, accountants, auditors, tax preparers, and financial
advisors; and (b) Mr. Racioppi may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.  Mr. Racioppi agrees and acknowledges that any breach of the foregoing
provisions concerning confidentiality would cause damage to Rogue Wave in an
amount that would be extremely difficult or impossible to calculate. 
Accordingly, Mr. Racioppi agrees that, in the event of any breach by Mr.
Racioppi, his spouse, attorneys, accountants, or tax advisors of the foregoing
provisions, Rogue Wave shall be entitled to liquidated damages in the amount of
Five Thousand Dollars ($5,000).  Mr. Racioppi explicitly agrees and acknowledges
that this provision with respect to liquidated damages is reasonable under the
circumstances existing at the time the Agreement was made.  Nothing in this
Agreement shall prevent Rogue Wave from disclosing the terms of this Agreement
(i) as necessary to effectuate or enforce its terms, (ii) to its accountants,
attorneys, auditors, tax preparers, and financial advisors, (iii) as appropriate
to fulfill standard or legally required reporting or disclosure requirements,
(iv) upon request from any governmental entity, and (v) insofar as disclosure
may be necessary to enforce its terms or otherwise required by law.

          11.           RELEASE OF CLAIMS BY MR. RACIOPPI.   For the
consideration set forth in this Agreement and the mutual covenants of Rogue Wave
and Mr. Racioppi, Mr. Racioppi hereby releases, acquits and forever discharges
Rogue Wave, its affiliated corporations and entities, its and their officers,
directors, agents, representatives, servants, attorneys, employees,
shareholders, successors and assigns of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known or unknown, suspected and unsuspected, disclosed and
undisclosed, liquidated or contingent, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
Execution Date, including but not limited to:  any and all such claims and
demands directly or indirectly arising out of or in any way connected with Mr.
Racioppi’s employment with Rogue Wave or the conclusion of that employment;
claims or demands related to salary, bonuses, commissions, incentive payments,
stock, stock options, or any ownership or equity interests in Rogue Wave,
vacation pay, personal time off, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation;
claims pursuant to any federal, any state or any local law, statute, common law
or cause of action including, but not limited to, the Federal Civil Rights Act
of 1964, as amended; damages, attorney fees, court costs, or any expenses under
Title VII of the Federal Civil Rights Act of 1964, as amended; the Federal
Americans with Disabilities Act of 1990; the Family and Medical Leave



--------------------------------------------------------------------------------

Act; the Employee Retirement Income Security Act; the Colorado
Anti-Discrimination Act; the Age Discrimination in Employment Act; the Equal Pay
Act of 1963, as amended; the Fair Labor Standard Act, as amended; California
Fair Employment and Housing Act; California Family Rights Act; California Labor
Code; tort law, contract law; and wrongful discharge; discrimination;
harassment; fraud; misrepresentation; defamation; libel; emotional distress;
breach of the implied covenant of good faith and fair dealing, or any other
obligation arising under any statute, regulation, rule, agreement or source of
law.  Mr. Racioppi agrees that in the event he brings a claim or charge covered
by this release, or does not dismiss with prejudice and withdraw any claim
covered by this release, in which he seeks damages against Rogue Wave or in the
event he seeks to recover against Rogue Wave in any claim brought by a
governmental agency on his behalf, this Agreement shall serve as a complete
defense to such claims or charges.  In giving this general release, Mr. Racioppi
specifically waives the provisions of Section 1542 of the California Civil Code,
which section reads as follows:

GENERAL RELEASE—CLAIMS EXTINGUISHED.  A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.

Mr. Racioppi acknowledges and agrees that this waiver is an essential and
material term of this release and the compromise settlement that led to it, and
that without this waiver the compromise settlement would not have been
accomplished.  Mr. Racioppi therefore waives all unknown, unanticipated,
unsuspected, and undisclosed claims, liens, demands, or liabilities, as well as
those which are known, anticipated, suspected, and disclosed.  Mr. Racioppi has
had an opportunity to consult with, and has consulted with, an attorney of his
choice with respect to this waiver and, being of competent mind, understands and
acknowledges its significance.  Mr. Racioppi hereby expressly waives and
relinquishes all rights and benefits under Section 1542 of the California Civil
Code and any law of any jurisdiction of similar effect with respect to his
release of any claims herein.

          12.           ADEA WAIVER AND RELEASE BY MR. RACIOPPI.  Mr. Racioppi
acknowledges that Mr. Racioppi is knowingly and voluntarily waiving and
releasing any rights Mr. Racioppi may have under the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA Waiver and Release”).  Mr. Racioppi
acknowledges that the consideration given for this ADEA Waiver and Release,
provided for in paragraph 3 above, is in addition to anything of value to which
Mr. Racioppi was already entitled.  The parties agree and acknowledge that Mr.
Racioppi has been advised by this writing, as required by the ADEA that: 
(a) this ADEA Waiver and Release does not apply to any claims under ADEA that
may arise after the date that Mr. Racioppi signs this Agreement; (b) Mr.
Racioppi has the right to and is advised to consult with an attorney prior to
executing this Agreement; (c) Mr. Racioppi has forty-five days within which to
consider this ADEA Waiver and Release (although Mr. Racioppi may choose to
voluntarily execute this ADEA Waiver and Release earlier); (d) Mr. Racioppi has
seven days following the execution of this Agreement to revoke Mr. Racioppi’s
ADEA Waiver and Release by sending, via certified United States mail, written
notice of revocation to the attention of Rogue Wave, Attn. Vice President of
Human Resources; 5500 Flatirons Parkway, Boulder, CO 80301, and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after Mr. Racioppi signs this
Agreement, provided that the Company has also signed this Agreement by that
date.  The parties acknowledge and agree that revocation by Mr. Racioppi of the
ADEA Waiver and Release is not effective to revoke Mr. Racioppi’s waiver or
release of any other claims pursuant to this Agreement.  The parties further
agree that revocation by Mr. Racioppi of the ADEA Waiver and Release shall
entitle Rogue Wave to recover any and all payments made by Rogue Wave in
consideration for Mr. Racioppi executing and not revoking the ADEA Waiver and
Release, as articulate



--------------------------------------------------------------------------------

 in paragraph 3 and to recover the costs, expenses and attorney fees incurred in
attempting to recover such payments.

          13.           BUSINESS EXPENSE REIMBURSEMENT.  Rogue Wave agrees to
reimburse Mr. Racioppi for those reasonable business expenses he necessarily
incurred in his capacity as a Rogue Wave employee prior the Separation Date to
the extent such expenses are consistent with Rogue Wave’s policies in this
regard.  Mr. Racioppi acknowledges and agrees that Rogue Wave will not reimburse
him for any expenses he incurred after the Separation Date.  Mr. Racioppi must
submit the necessary documentation establishing the amount, date and reason for
expenses he incurred and for which he seeks reimbursement no later than 15 days
after the Separation Date.

          14.           REFERENCES.  To coordinate Rogue Wave’s response to any
inquiries from prospective employers seeking employment references concerning
Mr. Racioppi, Mr. Racioppi agrees to direct such prospective employers
exclusively to the Rogue Wave Vice President of Human Resources.  Should the
Vice President of Human Resources receive an inquiry, the Vice President (or an
authorized agent acting on behalf of the Vice President) shall confirm Mr.
Racioppi’s period of employment with Rogue Wave, the position he held, and the
latest salary that he received as an employee and will state that company policy
precludes the release of further information.

          15.           NONDISCLOSURE OF PROPRIETARY INFORMATION AND
NON-COMPETITION AGREEMENT.  Mr. Racioppi agrees and acknowledges that he is
bound, and will continue to be bound after the Execution Date of this Agreement,
by the terms of the Employee Proprietary Information and Inventions Agreement
(“Confidentiality Agreement”) between Mr. Racioppi and Rogue Wave, executed by
Mr. Racioppi on February 5, 2002, a copy of which is attached hereto as
Exhibit A and which is incorporated herein as if set forth in full.  Mr.
Racioppi specifically acknowledges that, without limitation, he remains bound by
a covenant not to compete with Rogue Wave for the period of time specified in
the Confidentiality Agreement.  Mr. Racioppi acknowledges that this restriction
prohibits him, without limitation, from engaging in the management, design,
development, marketing or sale of any product, service, process, system, or
software that was marketed, sold, or under development by Rogue Wave (including
Rogue Wave’s subsidiaries and divisions) at any time during Mr. Racioppi’s
employment with Rogue Wave.  Mr. Racioppi also specifically acknowledges that,
without limitation, he remains bound by a covenant not to solicit Rogue Wave
customers, employees, and partners.  Nothing in this paragraph should be
construed to narrow the obligations of Mr. Racioppi imposed by any other
agreement, statute, case law or other source.

          16.           TAX CONSEQUENCES.  Mr. Racioppi expressly acknowledges
that Rogue Wave has not made, nor herein makes, any representation about the tax
consequences of any consideration provided by Rogue Wave to Mr. Racioppi
pursuant to this Agreement.  Mr. Racioppi agrees to indemnify and hold Rogue
Wave harmless for any and all claims or penalties asserted against Rogue Wave
for failure to pay taxes due on any consideration provided by Rogue Wave
pursuant to this Agreement.

          17.           COOPERATION.  Mr. Racioppi agrees to fully cooperate
with Rogue Wave and make himself available to the company for any investigations
or lawsuits involving Rogue Wave or its successors or assigns.  Except for time
spent in depositions or trial, Mr. Racioppi will be paid an hourly rate based on
his final base salary for time spent at the request of Rogue Wave.  Rogue Wave
agrees to provide reasonable notice to Mr. Racioppi of the need to so
participate in any investigation, deposition or trial.  Nothing in this
Agreement will restrict or preclude Mr. Racioppi from, or otherwise influence
Mr. Racioppi in, testifying fully and truthfully in legal, administrative, or
any other proceedings involving Rogue Wave, as required by law or formal legal
process.



--------------------------------------------------------------------------------

          18.           AGREEMENT NOT TO SEEK REEMPLOYMENT.  As a free and
voluntary act, Mr. Racioppi agrees never to seek or accept direct or indirect
employment or consulting or contracting employment with Rogue Wave for a period
of five (5) years from the Execution Date of this Agreement.  If this provision
is breached by Mr. Racioppi, the application will be rejected by Rogue Wave
without any resulting liability for Rogue Wave.  In the event Mr. Racioppi is
employed as an employee, consultant, independent contractor, or otherwise, in
contravention of the terms of this paragraph 17 of this Agreement, he shall be
subject to summary dismissal or discharge without any resulting liability for
Rogue Wave.  Notwithstanding the foregoing, Rogue Wave and Mr. Racioppi agree
that Mr. Racioppi may seek or accept employment as an employee, consultant,
independent contractor, or sub-contractor with any person or entity that
contracts with Rogue Wave, provided he does not work directly or indirectly on
work related to Rogue Wave and that such employment does not violate Mr.
Racioppi’s obligations under the Confidentiality Agreement or any state or
federal law, including but not limited to the protection of Rogue Wave’s trade
secrets.  Mr. Racioppi represents that he does not currently have any
application for employment pending with Rogue Wave.

          19.           NO THIRD PARTY RIGHTS.  The Parties agree that by making
this Agreement, they do not intend to confer any benefits, privileges, or rights
to others.  The Agreement is strictly between the Parties hereto, subject to the
terms of paragraph 23 below, and that it shall not be construed to vest in any
other the status of third-party beneficiary.

          20.           VOLUNTARY AND KNOWINGLY.  Mr. Racioppi acknowledges
that, before executing this Agreement, he has been advised and given the
opportunity to consult with counsel and has in fact sought and received advice
from counsel of his own choosing, and was fully advised of his rights under
law.  Mr. Racioppi further acknowledges that he has reviewed this Agreement in
its entirety, understands it, and voluntarily executes it.

          21.           DUTY TO EFFECTUATE.  The Parties agree to perform any
lawful additional acts, including the execution of additional agreements, as are
reasonably necessary to effectuate the purpose of this Agreement.

          22.           ENTIRE AGREEMENT.  Except for those agreements expressly
referenced herein, this Agreement, including Exhibits A hereto, constitutes the
complete, final and exclusive embodiment of the entire agreement between Mr.
Racioppi and Rogue Wave with regard to the subject matter hereof.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein.  It may not be
modified except in a writing signed by the Chief Executive Officer of Rogue
Wave.

          23.           SUCCESSORS AND ASSIGNS.  This Agreement, including
Exhibit A, hereto, shall bind the heirs, personal representatives, successors,
assigns, executors and administrators of each party, and insure to the benefit
of each party, its heirs, successors and assigns.

          24.           APPLICABLE LAW.  The Parties agree and intend that
Colorado statutes and case law shall govern any and all disputes arising between
the Parties relating to, construing, interpreting, or enforcing this Agreement
and relating to any other aspect of Mr. Racioppi’s employment with Rogue Wave.

          25.           ARBITRATION.  The Parties agree, that to submit any
dispute between them concerning or arising out of this Agreement, or concerning
or arising out of Mr. Racioppi’s employment with Rogue Wave, to resolution in
final and binding arbitration in Denver, Colorado under the American Arbitration
Association’s Rules for the Resolution of Employment Disputes before an
arbitrator selected from the



--------------------------------------------------------------------------------

Judicial Arbiter Group located in Denver, Colorado.  The parties agree that the
arbitration proceedings shall not be open to the public.  The arbitrator will be
selected by mutual agreement of the parties, and such agreement shall not be
unreasonably withheld.  The decision of the arbitrator shall be final and
binding.  The arbitration award may be enforced in any court of competent
jurisdiction.  Each party will bear her/its own costs and attorneys’ fees
incurred in connection with any arbitration, and no party or an attorney for any
party shall seek or accept an award of attorneys’ fees under any statute, rule
or order of court in connection with the lawsuit.  The Parties agree that
nothing in this paragraph shall prevent either Party from pursuing claims for
temporary equitable relief concerning obligations under this Agreement in a
court of competent jurisdiction.  Any party bringing an action in contravention
of this paragraph shall be liable to the other party for the costs, expenses and
attorney fees incurred in successfully dismissing the action or successfully
transferring the action to arbitration under this paragraph.

          26.           SEVERABLE.  If any provision of this Agreement is
determined to be invalid, void or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement, and the
provision in question shall be modified so as to be rendered enforceable.

          27.           ENFORCE ACCORDING TO TERMS.  The Parties intend this
Agreement to be enforced according to its terms.

          28.           EXECUTION DATE.  This Agreement is effective on the
later of the dates that each of the Parties signed this Agreement (“Execution
Date”).

          29.           COUNTERPARTS.  This Agreement may be executed in one or
more counterparts, any of which need not contain the signatures of more than one
party but all signed counterparts taken together will constitute one and the
same argument.

          30.           SECTION HEADINGS.  The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

          31.           EXPIRATION.  Unless otherwise agreed to by Rogue Wave in
writing signed by an authorized Rogue Wave representative, this agreement must
be executed by Mr. Racioppi and delivered to Rogue Wave no later than April 14,
2003, to be effective or binding on Rogue Wave.

          IN WITNESS WHEREOF, the Parties have duly authorized and caused this
Agreement to be executed as follows:

JOHN A. RACIOPPI, an individual

 

ROGUE WAVE SOFTWARE, INC.,
a Delaware corporation

 

 

 

/s/ JOHN A. RACIOPPI

 

 

/s/ KATHLEEN BRUSH

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

John A. Racioppi

 

By:

Kathleen Brush

 

 

Its:

Chief Executive Officer

 

 

 

 

Date:  April 14, 2003

 

Date:  April 14, 2003

Exhibit A:          Employee Proprietary Information and Inventions Agreement
filed as Exhibit 10.13, Exhibit D, to the Registrant’s quarterly report on Form
10-Q for the quarter ended December 31, 2001.